Title: To James Madison from William Jones, 6 June 1813
From: Jones, William
To: Madison, James


Sir
June 6th 1813
I send the enclosed letters for your perusal. James T Leonard was next in command to Com Chauncey until arrested upon charges of misconduct and is now under arrest waiting the investigation of a Court martial. I know not who was the commanding naval officer that so precipitately destroyed the stores, nor is it possible to anticipate the consequences as it respects the equpment of the New Ship. I know that a considerable quantity of important stores for that purpose are now on the way from New York and trust the loss in that respect will not be very serious altho the destructon of the stores captured at york must prove an immense loss. Captains Jones & Biddies letters show that some of the Razees have arrived on our Coast. I am this moment told that a handbill from Boston has been reced. stating that a British Frigate came into Boston Bay—that Captain Laurence with the Chesapeake slipped his cables, went out, brought her to action which continued for a considerable time but had ceased—the issue not known. I am respectfully your obedt. Servt
W Jones
